Citation Nr: 0903464	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  04-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement for service connection for heart conditions, to 
include as secondary to his service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from December 1942 to February 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his July 2004 substantive appeal, the veteran requested a 
Travel Board hearing.  In a November 2004 statement, he 
requested a video conference hearing instead.  In November 
2008, he withdrew his request for a hearing by submitting a 
new VA Form 9 and selecting the option not to attend a 
hearing.  His hearing request is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his heart conditions (including 
coronary artery disease, chronic obstructive pulmonary 
disease, congestive heart failure, vascular disease, and 
arthrosclerosis) were caused or aggravated by his 
already service-connected PTSD.  A disability can also be 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be established by any increase in severity (i.e., 
aggravation) of a non-service- connected disease or injury 
that is proximately due to or the result of a service-
connected disease.  38 C.F.R. § 3.310(b), effective October 
10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 
2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In cases, as here, involving a claim for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. 
Brown, 7 Vet. App. 134 (1994).

Concerning this required medical nexus, Dr. B. N., a private 
physician, indicated in a July 2008 medical statement that he 
was familiar with the veteran's medical problems - including 
his vascular disease, arthrosclerosis, and PTSD.  Dr. B. N. 
further noted that the veteran's PTSD "could have" a 
significant effect on worsening his vascular disease by 
increasing his tendency towards hypertension, hyperlipidemia, 
heart attacks, and strokes, meaning that his PTSD aggravated 
his heart conditions. 

Dr. B. N. did not provide any medical rationale or 
explanation for this opinion; it was entirely conclusory.  
See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
opinion also was couched in equivocal language, i.e., "could 
have."  There are a line of precedent cases discussing the 
lesser probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the veteran's military service, including, 
as here, by way of a service-connected disability.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. 
Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998). And these cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in 
terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  There is a July 2006 VA 
hypertension examination of record, but that examination 
pertains solely to the veteran's hypertension and does not 
address his arthrosclerosis, coronary artery disease, chronic 
obstructive pulmonary disease, and congestive heart failure.  

The veteran has not been provided a VA compensation 
examination for a medical nexus opinion concerning the 
etiology of his heart problems - including specifically in 
terms of whether it is proximately due to, the result of, or 
chronically aggravated by his already service-connected PTSD.  
So this opinion is needed to fairly decide his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that his heart problems 
(including coronary artery disease, 
chronic obstructive pulmonary disease, 
congestive heart failure, vascular 
disease and arthrosclerosis) are 
attributable to his military service, 
and in particular whether it is at least 
as likely as not the heart problems are 
proximately due to, the result of, or 
chronically aggravated by the already 
service-connected PTSD.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




